PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/626,017
Filing Date: 16 Jun 2017
Appellant(s): Regmi et al.



__________________
George B. F. Yee
(Reg. no. 37,478)
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed 04/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding claim 1, Appellant asserts that Katiyar does not disclose virtualization layer 454 (the OS) comprises first and second components that execute in respective first and second containers. Although virtualization layer 454 creates multiple containers 462A-R, those containers execute applications 464A-R, not components of virtualization layer 454 (the OS). (Appeal Brief, page 8). Appellant further assert that Katiyar's applications 464A-R are not components of their virtualization layer 454. Katiyar does not teach "a first component of the network element operating system is executing in a first container and a second component of the network element operating system is executing in a second container." (Appeal Brief, page 9).
Examiner Answer:
As explained in Advisory Action, dated 12/18/2020, Examiner considers the applications 464A-R of Katiyar to read on applicant’s component of the network the network element operating system acts as an application executing on the network element 200” [Specification, ⁋ 0050] ( emphasis added). Further discloses “...these multiple isolated containers are run on a single control host operating system 414 and access the kernel of the host operating system 414. ...these containers 410A-N share the same host operating system kernel as the network element 400...” [Fig. 4, Spec., ⁋ 0060]. Similarly, Katiyar implements operating system-level virtualization, in which case the virtualization layer 454 represents the kernel of an operating system that allows for the creation of multiple software containers 462A-R that may each be used to execute one of the sets of applications 464A-R (e.g., component of the network element operating system)[Fig. 4A, ⁋ 0056]. Katiyar further teaches each set of applications 464A-R, corresponding software container 462A-R and that part of the hardware 440 that executes them, forms a separate virtual network element(s) 460A-R [⁋ 0057], Since, the components of the network element operating system is not explicitly defined in the claimed, therefore, under broadest reasonable interpretation, 

Appellant further asserts that because the applications run in user spaces separate from the kernel space, Katiyar's applications do not constitute "a first component of the network element operating system is executing in a first container and a second component of the network element operating system is executing in a second container."  (Appeal Brief, page 10)
Examiner Answer:
Applicant’s specification discloses the functionality of the network element operating system split across multiple network element operating system process(es), each of the processes 412A-N in the different containers 410A-N act like a separate application [Specification, ⁋ 0062]. Similarly, Katiyar also teaches creation of multiple software containers 462A-R, each being used to execute one of the sets of applications 464A-R. The applications 464A-R run as a separate user space instance, these instances are separate from each other [Fig. 4A, ⁋ 0056].


                                                                                                                                                                                                 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        
Conferees:
/JONATHAN A BUI/Primary Examiner, Art Unit 2448            

/Peter-Anthony Pappas/Supervisory Patent Examiner, Art Unit 2448                                                                                                                                                                                                                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.